UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

TAREK A. REED,                                     :
                                                   :
               Plaintiff,                          :          Civil Action No.:      03-2657 (RMU)
                                                   :
               v.                                  :          Re Document. No.: 41
                                                   :
ISLAMIC REPUBLIC OF IRAN et al.,                   :
                                                   :
               Defendants.                         :

                                  MEMORANDUM OPINION

           GRANTING IN PART AND DENYING IN PART THE PLAINTIFF’S MOTION FOR
                                 DEFAULT JUDGMENT

                                       I. INTRODUCTION

       The plaintiff in this matter is Tarek Reed, whose father was abducted, held and tortured

by Lebanese terrorists over the course of three years. The plaintiff brings suit against the Islamic

Republic of Iran and Iran’s Ministry of Information and Security for their support of Hezbollah,

the terrorist group that committed these acts. This matter now comes before the court on the

plaintiff’s motion for default judgment against the Islamic Republic of Iran. Because the

plaintiff has shown that he is entitled to relief under the Foreign Sovereign Immunities Act, the

court grants in part the plaintiff’s motion for default judgment. Because the plaintiff is not

entitled to relief under state law or international law, however, the court denies in part the

plaintiff’s motion.
                      II. FACTUAL & PROCEDURAL BACKGROUND

                                      A. Factual Background

       In the fall of 1986, Frank Reed was abducted in broad daylight.1 Pl.’s Proposed Findings

of Fact at 2. At the time, he lived in Beirut, a city that – despite its moniker as the Paris of the

Middle East – had already known a decade of civil war. See id. While driving on a public

thoroughfare to see his wife, Reed’s path was cut off by three gunmen. Id. at 5. The gunmen

abducted Reed and threw him into the back of a car, where he was driven to a hideout and

subsequently held in captivity for the next several years. Id.

       Immediately after his abduction, Reed’s captors repeatedly interrogated and beat him,

demanding to know if he was an agent of the Central Intelligence Agency. Id. at 5. During the

following 1,330 days, Reed was subjected to routine torture. Id. at 6-7. Reed was kept in

shackles and confined in a cell that was so small that he could not stand upright. Id. at 6. His

health deteriorated, in part because his captors prevented him from receiving medical attention.

Id. at 7. Reed was forced to wear a blindfold for so long that he suffered numerous eye

infections. Id. He was subjected to electrocution, arsenic poisoning and countless beatings. Id.

Nevertheless, Reed’s greatest dread – in his words, “the worst thing that could happen to a man”

– was the fear of dying alone. Id., Ex. B. at 113.

       Reed’s ultimate fear never came to pass. He was eventually released to a hospital, where

he remained for several months. Id. at 6-7. By the time he was released, it was clear that he was

a changed man. Id. The color had leached from his hair and his meager diet had caused his body

to atrophy. Id. Reed’s doctors were never able to determine whether it was the beatings or the


1
       The factual background of Frank Reed’s kidnapping has been recounted by the court in a number
       of previous Memorandum Opinions. See Cicippio v. Islamic Republic of Iran, 18 F. Supp. 2d 62
       (D.D.C. 1998); see also Mem. Op. (July 17, 2006); Mem. Op. (Apr. 30, 2007).



                                                   2
poisoning that rendered him impotent. Id., Ex. B, at 117. To this day, Reed cannot walk. Id. at

7-8. The repercussions of Reed’s captivity have endured far beyond his release, as he has been

repeatedly re-hospitalized for severe depression and post-traumatic stress syndrome. Id.

        The plaintiff was only six years old when his father was kidnapped. Id., Ex. C at 6.

Throughout the years of Reed’s detention, the plaintiff’s mother never told the plaintiff that his

father was kidnapped. Id. In 1989, three years after Frank Reed was abducted, the plaintiff and

his mother left Beirut and resettled in in Malden, Massachusetts. Id. at 13.

        When Frank Reed was released from captivity, he promptly returned to the United States

to rejoin his family. Id. at 8. His behavior had changed drastically following his return,

however. Id. at 8-10. He started drinking excessively and rarely left his house. Id. at 14. He

could not walk, run or dance – activities he regularly enjoyed prior to his abduction. Id. at 16.

        The plaintiff claims that he was deeply affected by his father’s actions. Id. at 15. Fellow

students in school would taunt him for his father’s increasingly erratic behavior. Id., Ex. L at 7.

The plaintiff suffers from chronic feelings of anger and frustration because of his father’s

condition. Id. at 16. In addition, the plaintiff’s academics were adversely affected by his father’s

return. Id., Ex. M at 3. According to the plaintiff, these academic difficulties affected him

professionally and have limited his career choices. Id. at 9. The plaintiff consumed significant

amounts of alcohol and marijuana while a junior and senior in high school, a time period that

coincided with many of his father’s most severe psychiatric difficulties. Id. at 6. The plaintiff

attended a college part-time, but he dropped out due to chronic depression. Id., Ex. M at 9. The

plaintiff states he continues to hold chronic feelings of helplessness and anger regarding his

father’s situation. Id. at 10.




                                                 3
                                     B. Procedural Background

         The plaintiff initially filed suit against the Islamic Republic of Iran, Iran’s Ministry of

Information and Security (“MOIS”), the Iranian Revolutionary Guard Corporation and several

high-ranking Iranian officials in December 2003. See generally Compl. In June 2005, the

plaintiff filed a notice of voluntary dismissal as to the Iranian Revolutionary Guard Corporation

and the individual Iranian officials. See generally Notice of Voluntary Dismissal (June 13,

2005).

         After the defendants failed to appear or otherwise respond to the plaintiff’s complaint, the

Clerk of the Court entered default in July 2004. See generally Entry of Default (July 15, 2004).

In January 2009, the court granted the plaintiff leave to file a second amended complaint to bring

his claim under the recently enacted “state-sponsored terrorism” exception to the Foreign

Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1605A.2 See generally 2d Am. Compl. The

Clerk of the Court entered default against the remaining defendants as to the second amended

complaint on April 20, 2010. See generally Notice of Default (Apr. 20, 2010). The plaintiff then

filed a motion for default judgment, seeking judgment against Iran and MOIS for his claims

under federal law, Massachusetts law and international law. See generally Pl.’s Mot. for Default

Judgment (“Pl.’s Mot.”). With that motion ripe for consideration, the court now turns to the

relevant legal standards and the parties’ arguments.




2
         The state-sponsored terrorism exception was previously codified at 28 U.S.C. § 1605(a)(7). This
         provision was repealed and replaced with 28 U.S.C. § 1605A in 2008. Belkin v. Islamic Republic
         of Iran, 667 F. Supp. 2d 8, 18 (D.D.C. 2009).



                                                    4
                                          III. ANALYSIS

     A. Legal Standard for Jurisdiction Under the Foreign Sovereign Immunities Act

       The Foreign Sovereign Immunities Act presents the exclusive legal vehicle by which a

plaintiff may bring suit against a foreign state. MacArthur Citizens Ass’n v. Republic of Peru,

809 F.2d 918, 919 (D.C. Cir. 1987). The FSIA “envisions a process for litigating against foreign

powers that respects the independence and dignity of every foreign state as a matter of

international law while providing a forum for legitimate grievances.” Murphy v. Islamic

Republic of Iran, 778 F. Supp. 2d 70, 71 (D.D.C. 2011). Among other things, the FSIA imposes

numerous procedural hurdles to ensure that domestic courts will not harm foreign interests by

failing to protect the foreign party against the swift entry of default judgments. See Sealift

Bulkers, Inc. v. Republic of Armenia, 965 F. Supp. 81, 84 (D.D.C. 1997). Before addressing the

merits of a plaintiff’s claim, however, the court must first establish that it has personal

jurisdiction and subject-matter jurisdiction. See Tenet v. Doe, 544 U.S. 1, 5 n.4 (2005). The

court therefore turns to the necessary jurisdictional analysis.



                                     1. Personal Jurisdiction

       In cases involving default judgment under the FSIA, personal jurisdiction exists if

effective service of process has been made. 28 U.S.C. 1330(b); Price v. Socialist People’s

Libyan Arab Jamahiriya, 294 F.3d 82, 89 (D.C. Cir. 2002). It is now clear that a plaintiff may

effectively serve Iran in a default judgment case under the procedures set forth in 28 U.S.C. §

1608(a)(4). Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 69-70 (D.D.C. 2010).

Section 1608(a)(4) requires plaintiffs to request that the clerk of the court dispatch two copies of

the summons, complaint and notice of suit (together with a translation of each into the foreign

state’s official language) to the Secretary of State, who then “shall transmit one copy of the


                                                  5
papers through diplomatic channels to the foreign state and shall send to the clerk of the court a

certified copy of the diplomatic note indicating when the papers were transmitted.” 28 U.S.C. §

1608(a)(4); Ben-Rafael v. Islamic Republic of Iran, 540 F. Supp. 2d 39, 52 n.12 (D.D.C. 2008).

        Here, the plaintiff has satisfied these requirements by requesting that the clerk of the

court dispatch two copies of the summons, complaint and notice of suit (translated into Farsi) to

the Secretary of State. See generally Certificate of Mailing (Oct. 9, 2009). The clerk of the court

subsequently dispatched these documents to the Department of State, and the Secretary of State

transmitted one copy of the documents to Iran via a diplomatic note through the Embassy of the

Swiss Confederation while returning the other copy to the clerk of the court. See generally

Return of Service & Aff. (April 1, 2010). The court therefore concludes that the plaintiff has

properly served the defendants under § 1608(a)(4), and personal jurisdiction therefore exists.

Valore, 700 F. Supp. 2d at 69-70.



                                   2. Subject-Matter Jurisdiction

        The FSIA confers subject-matter jurisdiction against foreign states only in certain limited

circumstances. More precisely, the FSIA grants United States district courts subject-matter

jurisdiction over (1) nonjury civil actions (2) against a foreign state . . . (3) as to any claim for

relief in personam, (4) provided that the foreign state is not entitled to immunity.3 28 U.S.C. §

1330(a); Valore, 700 F. Supp. 2d at 64.




3
        In addition, a court only has subject-matter jurisdiction over claims that involve certain types of
        acts, including torture, extrajudicial killing, and hostage taking. 28 U.S.C. § 1605A(a)(2)(A)(ii);
        id. § 1605A(a)(1). Because the plaintiff’s injury stems from a hostage taking, this matter falls
        squarely within the bounds of § 1605A(a)(1).




                                                     6
       The court is satisfied that the first three prerequisites have been met in the present case.

First, a default judgment proceeding under the FSIA is a nonjury civil action. Croesus EMTR

Master Fund L.P. v. Federative Republic of Brazil, 212 F. Supp. 2d 30, 40 (D.D.C. 2002).

       Second, Iran is a foreign state. Valore, 700 F. Supp. 2d at 64. With regard to defendant

MOIS, the FSIA defines a foreign state to include “a political subdivision . . . or agency or

instrumentality of a foreign state.” 28 U.S.C. § 1603(a). MOIS is a political subdivision of Iran,

and it may be treated as a state for the purpose of liability under the FSIA. See Oveissi v. Islamic

Republic of Iran, 768 F. Supp. 2d 1, 7-8 (D.D.C. 2010); Peterson v. Islamic Republic of Iran,

264 F. Supp. 2d 46, 61 (D.D.C. 2003).

       Third, as discussed supra Part III.A., the court has personal jurisdiction over the

defendant as legal persons. Therefore, this is an action in personam, rather than in rem.

Peterson, 264 F. Supp. 2d at 69-70. The fourth element requires further discussion, which is

provided below.

       Sovereign immunity is a common-law doctrine which generally dictates that foreign

states may not be sued in U.S. courts. See Lee M. Caplan, The Constitution and Jurisdiction

over Foreign States: The 1996 Amendment to the Foreign Sovereign Immunities Act in

Perspective, 41 VA. J. INT’L L. 369, 377 (2001); Schooner Exchange v. McFaddon, 11 U.S. (7

Cranch) 116, 133-35 (1812). The contours and scope of this common-law doctrine have been

statutorily codified by the FSIA. See generally 28 U.S.C. § 1604; Samantar v. Yousuf, 130 S. Ct.

2278, 2284 (2010). Under the FSIA’s conception of the doctrine of sovereign immunity, a

foreign state is “presumptively immune” from suit. Saudi Arabia v. Nelson, 507 U.S. 349, 355

(1993); see 28 U.S.C. § 1604.




                                                 7
       The FSIA nevertheless contains certain enumerated provisions that strip foreign states of

this immunity. See 28 U.S.C. §§ 1605-1607. Relevant here is the “state-sponsored terrorism”

exception, which is codified at 28 U.S.C. § 1605A. Under this provision, sovereign immunity is

waived only if: (1) the foreign state was designated as a state sponsor of terrorism both at the

time of the act and the time when the claim is filed; (2) the claimant is a national of the United

States; and (3) the claimant has afforded the foreign state a reasonable opportunity to arbitrate

the claim, provided that the act occurred in the foreign state against which the claim is brought.

Id. § 1605A(a)(2)(A)(i)-(iii).

       The plaintiff’s claim satisfies each of these conditions. First, the FSIA defines a “state

sponsor of terrorism” as “a country the government of which the Secretary of State has

determined . . . is a government that has repeatedly provided support for acts of international

terrorism.” Id. § 1605A(h)(6). Iran has been designated as a state sponsor of terrorism since

1983. Valore, 700 F. Supp. 2d at 67 (citing 49 Fed. Reg. 2836 (Jan. 23, 1984)). Iran still holds

this designation. 22 C.F.R. § 126.1(d).

       Second, the plaintiff was a national of the United States at all times relevant to this

action. The prerequisites to United States citizenship are laid forth in 8 U.S.C. § 1401. The

plaintiff is the child of one United States citizen and one alien. Pl.’s Proposed Findings of Fact

at 13. To be considered a United States national in these circumstances, the plaintiff must first

be physically present in the United States for a period of five years, with at least two years after

he attained the age of fourteen. Id. § 1401(g). The plaintiff was born in Beirut in 1980; he

moved to Massachusetts in 1989, where he has lived ever since. Pl.’s Proposed Findings of Fact

at 13. Because the plaintiff has been physically present in the United States for more than




                                                  8
twenty-two years, (seventeen of which elapsed after he reached the age of fourteen), the court is

satisfied that plaintiff is a national of the United States.

        Third, the plaintiff is not required to afford the defendants an opportunity to arbitrate his

claim. The FSIA requires that a claimant extend the foreign state an opportunity to arbitrate his

or her claim, but this is only true if the defendant’s acts occurred in the foreign state against

which the claim is brought. 28 U.S.C. § 1605A(a)(2)(A)(i)-(iii). Here, the plaintiff’s father was

taken hostage in Lebanon, not Iran. Pl.’s Proposed Findings of Fact, Ex. B at 5-6. Because the

offending act did not occur in the foreign state against which the claim is brought, the plaintiff is

not required to afford the defendants an opportunity to arbitrate his claim. See Valore, 700 F.

Supp. 2d at 68 (holding that the FSIA’s third element was satisfied because the plaintiff was

harmed in an attack that occurred in Lebanon, not Iran).

        Because all three conditions have been met, the court determines that sovereign immunity

poses no bar to the plaintiff’s claim. See 28 U.S.C. § 1605A(a)(2)(A)(iii). Accordingly, the

court concludes that it has subject-matter jurisdiction over the plaintiffs’ claim.



          B. The Court Grants in Part and Denies in Part the Plaintiff’s Motion for
                                    Default Judgment

                   1. Legal Standard for Default Judgment Under the FSIA

        Under the FSIA, a court cannot simply enter default judgment; rather, out of respect for

the principle of sovereign immunity, it must ensure that the plaintiffs have established their claim

or right relief by evidence that is satisfactory to the court. 28 U.S.C. § 1608(e); Taylor v. Islamic

Republic of Iran, 2011 WL 3796156, at *3 (D.D.C. Aug. 29, 2011). Courts are therefore bound

by a duty to scrutinize the plaintiff’s allegations, and courts may not unquestioningly accept a

complaint’s unsupported allegations as true. Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d



                                                    9
163, 171 (D.D.C. 2010). In FSIA default judgment proceedings, the plaintiff may establish proof

by affidavit. Weinstein v. Islamic Republic of Iran, 184 F. Supp. 2d 13, 19 (D.D.C. 2002).



    2. The Court Grants in Part the Plaintiff’s Motion for Default Judgment Because the
           Defendants’ Acts Would Trigger Liability for Intentional Infliction of
                                    Emotional Distress

       The plaintiff argues that he is entitled to default judgment against the defendants because

their acts would give rise to liability for the common-law tort of intentional infliction of

emotional distress (“IIED”). Pl.’s Proposed Findings of Fact at 22.

       The FSIA created a uniform standard of liability by “distilling general principles of

common law liability and infusing them into a comprehensive federal cause of action.” Beer v.

Islamic Republic of Iran, 2010 WL 5105175, at *12 (D.D.C. Dec. 9, 2010). Accordingly, a

plaintiff proceeding under the FSIA must show that the defendants’ acts would give to liability if

viewed through the lens of tort law. Rimkus, 750 F. Supp. 2d at 175.

       An act that would otherwise constitute IIED gives rise to liability under the FSIA. See

Valencia v. Islamic Republic of Iran, 774 F. Supp. 2d 1, 13-14 (D.D.C. 2010). The defendants’

acts would give rise to an IIED claim if it (1) engaged in extreme and outrageous conduct (2)

which was directed at persons other than plaintiffs (3) which intentionally or recklessly caused

severe emotional distress, but not necessarily bodily harm, (4) to such persons’ immediate family

members. See RESTATEMENT (SECOND) OF TORTS § 46.4


4
       Courts assessing the extent of liability under the FSIA generally turn to the Restatement (Second)
       of Torts as an interpretive aide. See Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 26
       (D.D.C. 2009) (“Heiser II”); see also Valore, 700 F. Supp. 2d at 78-80 (D.D.C. 2010). The
       Restatement also indicates that a plaintiff may not recover for IIED if they were not physically
       present to witness the harm done; nevertheless, other members of this court have concluded that
       this requirement is inapplicable for the purposes of the FSIA. Heiser II, 659 F. Supp. 2d at 26-27;
       Valencia, 774 F. Supp. 2d at 14. This is because “the function of the presence requirement – to
       ensure that a plaintiff actually suffered a high degree of emotional distress – is, in state-sponsored


                                                    10
       The court is satisfied that the plaintiff has established each of the necessary elements of

an IIED claim. First, an act of terrorism, such as the kidnapping and torture of Frank Reed, is by

its very nature considered extreme and outrageous conduct. Belkin v. Islamic Republic of Iran,

667 F. Supp. 2d 8, 22 (D.D.C. 2009) (“Acts of terrorism are by their very definition extreme and

outrageous . . . .”). Indeed, terrorism’s very raison d’etre is its “intent to create maximum

emotional impact,” particularly on third parties. Eisenfeld v. Islamic Republic of Iran, 172 F.

Supp. 2d 1, 9 (D.D.C. 2000).

       Second, this act was directed at the plaintiff’s father. Pl.’s Proposed Findings of Fact at

23. Because the act was directed at someone other than the plaintiff, the plaintiff may recover

for IIED. Heiser II, 65 F. Supp. 2d at 26.

       Third, the court concludes that Iran and MOIS intentionally caused the terrorist act by

giving material support and resources to Hezbollah for the kidnapping of Frank Reed. In

Cicippio v. Islamic Republic of Iran, a member of this court concluded that Iran caused the

terrorist attack at issue here by supplying Hezbollah with resources and material

support. 18 F. Supp. 2d 62, 68 (D.D.C. 1998). This court takes judicial notice of the

factual findings in Cicippio and reaches the same conclusion. See Taylor, 2011 WL

3796156, at *11 (observing that courts may take judicial notice of factual conclusions that are

reached in related cases).

       Fourth, the plaintiff meets the immediate family requirement because he is the son of

Frank Reed. Valore, 700 F. Supp. 2d at 79 (concluding that one’s “immediate family” includes

one’s spouse, parents, siblings and children). The court therefore concludes that the defendants’


       terrorism cases, fulfilled by the horrific and terrifying nature of terrorism itself . . . .” Valencia,
       774 F. Supp. 2d at 14. The court is inclined to agree and thus concludes that the Restatement’s
       “presence requirement” need not be met in this case.



                                                      11
acts would give rise to tort liability for IIED. Because the defendants’ acts would give rise to

tort liability, the court concludes that Iran and MOIS must be held liable for the plaintiff’s injury

under the FSIA. Valencia, 774 F. Supp. 2d at 13-14.



    3. The Court Grants the Plaintiff Compensatory Damages for His Economic Damages,
                             Solatium and Pain and Suffering

        The plaintiff seeks compensatory damages, economic damages and prejudgment interest.5

See generally Pl.’s Proposed Findings of Fact at 26-30. The FSIA allows a plaintiff to recover

“economic damages, solatium, pain and suffering, and punitive damages.” § 1605A(c); Valore,

700 F. Supp. 2d at 83. To obtain damages, the plaintiff must prove that the consequences of the

defendants’ acts were reasonably certain to occur, and they must prove the amount of damages

by a reasonable estimate. Hill v. Republic of Iraq, 328 F.3d 680, 681 (D.C. Cir. 2003); see also

Valore, 700 F. Supp. 2d at 83. For the reasons discussed above, the court readily concludes that

emotional distress was reasonably certain to occur to the plaintiff when his father was abducted

and tortured during his formative years. The court thus turns its attention to the plaintiff’s

estimate of his entitlement to damages.




5
        The plaintiff also asserts that the FSIA recognizes or incorporates a separate cause of action for
        solatium. Pl.’s Mot. at 23-24. Solatium is defined as “the mental anguish, bereavement and grief
        that those with a close personal relationship to a decedent experience . . . as well as the harm
        caused by the loss of the decedent[’s] society and comfort.” Murphy, 740 F. Supp. 2d at 78. The
        FSIA defines solatium as a measure of damages, however, not as an independent cause of action.
        See generally 28 U.S.C. § 1605A(c); see also Jenco v. Islamic Republic of Iran, 154 F. Supp. 2d
        27, 37 (D.D.C. 2001) (noting that § 1605A “clearly contemplates solatium recovery as a measure
        of damages, not as an independent cause of action”). The court therefore elects to recognize the
        plaintiff’s solatium claim as a component of the defendants’ damages. Valore, 700 F. Supp. 2d at
        85; Heiser II, 659 F. Supp. 2d at 27 n.4.




                                                   12
i. The Plaintiff Is Entitled to $2.5 Million in Compensatory Damages for Solatium and for
                                      Pain and Suffering

       The plaintiff argues that a child whose parent has been abducted is entitled to an award of

$1 million for each year that the parent was held hostage. Id. Because the plaintiff’s father was

held hostage for 1,330 days (approximately 3.65 years), the plaintiff seeks compensatory

damages of $3.65 million for solatium and pain and suffering. Pl.’s Proposed Findings of Fact at

27.

       The court is faced with an undeniable difficulty when asked to quantify the distress that

results when a loved one is taken away. The court does not write on a blank slate, however;

several other members of this court have faced this daunting task, and their efforts have

established a framework to assist in the adjudication of these and similar claims. See Heiser v.

Islamic Republic of Iran, 466 F. Supp. 2d 229, 271-359 (D.D.C. 2006) (“Heiser”). Under the

Heiser framework, a spouse, child, or sibling may receive $4 million, $2.5 million and $1.25

million, respectively, for valid claims in which the family member survived the terrorist act. Id.

The framework has gained strong precedential support as other members of this court have

repeatedly continued to follow it in FSIA cases. See, e.g., Brewer, 664 F. Supp. 2d at 57-58;

Heiser II, 659 F. Supp. 2d at 27 n.4; Anderson v. Islamic Republic of Iran, 90 F. Supp. 2d 107,

113 (D.D.C. 2000); Eisenfeld, 172 F. Supp. 2d at 10-11; Flatow v. Islamic Republic of Iran, 999

F. Supp. 1, 29-32 (D.D.C. 1998).

       Because the court is cognizant of the fact that it must “take pains to ensure that

individuals with similar injuries receive similar awards,” Peterson v. Islamic Republic of Iran,

515 F. Supp. 2d 24, 54 (D.D.C. 2007), the court elects to adopt the Heiser framework. Under

this framework, the plaintiff, a child of the victim, is entitled to $2.5 million in compensatory




                                                 13
damages. See Heiser, 466 F. Supp. 2d at 356-57. Accordingly, the court concludes that the

plaintiff is entitled to $2.5 million in compensatory damages.



                ii. The Plaintiff Is Entitled to $2,035,000 in Economic Damages

        The plaintiff also seeks $2,035,000 in economic damages to account for the plaintiff’s

diminished earning capacity. Pl.’s Proposed Findings of Fact at 28. The plaintiff has submitted

expert testimony from Steven A. Wolf, a forensic economist, who calculated the plaintiff’s total

lifetime lost wages and benefits to be approximately $2,035,000 in its present-day value. See

generally id., Ex. M (“Wolf Report”). The plaintiff puts forth evidence to show that these lost

wages and benefits are a result of his emotional distress, his chronic depression and the self-

destructive behavior that was triggered by his father’s kidnapping and subsequent behavior. See

id. at 28-29.

        The report of a forensic economist may provide a reasonable basis for determining the

amount of economic damages in an FSIA case. See Belkin, 667 F. Supp. 2d at 24 (following a

forensic economic expert’s report in awarding $376,848 in economic damages). In this case, the

Wolf Report bases its damages calculations on reasonable and well-founded assumptions,

factoring in reasonable wages and benefits that the plaintiff might have earned over the course of

his lifetime. Wolf Report at 9-10. The court therefore concludes that the plaintiff has proven to

a reasonable certainty that he is entitled to $2,035,000 in economic damages.



                iii. The Plaintiff is Entitled to an Award of Prejudgment Interest

        The plaintiff also seeks an award of prejudgment interest on his compensatory damages

award. Pl.’s Proposed Findings of Fact at 29-30. “[C]ourts in this Circuit have awarded




                                                14
prejudgment interest in cases where plaintiffs were delayed in recovering compensation for their

injuries – including, specifically, where such injuries were the result of targeted attacks

perpetrated by foreign defendants.” Pugh v. Socialist People’s Libyan Arab Jamahiriya, 530 F.

Supp. 2d 216, 263 (D.D.C. 2008); see also Belkin, 667 F. Supp. 2d at 24; cf. Oveissi v. Islamic

Republic of Iran, 768 F. Supp. 2d 16, 30 n.12 (D.D.C. 2011) (denying prejudgment interest in

light of an award that exceeded the Heiser framework’s valuation). It has taken the plaintiff

nearly a decade to pursue this suit against those who perpetrated his father’s abduction. Because

of the nature of the plaintiff’s loss and the considerable delay that is necessary to secure

judgment, the court concludes that prejudgment interest is appropriate in this case. See Pugh,

530 F. Supp. 2d at 263. The prejudgment interest will be computed at a rate of six percent per

annum on a simple interest basis from the date of the kidnapping (September 9, 1986) to the

present. See Belkin, 667 F. Supp. 2d at 24.



  4. The Court Denies the Plaintiff’s Motion for Default Judgment Inasmuch as It Seeks
                    Relief Under State Law and International Law

       The plaintiff also seeks default judgment for causes of action arising under state law and

international law. See Pl.’s Mot. at 21. Prior to its amendment in 2008, the FSIA merely acted

as a federal conduit for a plaintiff’s state law or foreign law claims. Valore, 700 F. Supp. 2d at

57. Stated otherwise, the FSIA previously conferred federal jurisdiction over claims that a

plaintiff had shown to be meritorious under state law or foreign law. Id. Congress amended the

FSIA to provide “a uniform federal standard designed to hold rogue nations accountable for their

promotion of terrorist acts.” In re Terrorism Litig., 659 F. Supp. 2d at 85; see also Belkin, 667 F.

Supp. 2d at 21. Since then, § 1605A provides an exclusive cause of action under federal law.

Valore, 700 F. Supp. 2d at 57-58. By enacting this provision, Congress intended to preempt



                                                 15
other channels for relief and to displace the varied and inconsistent causes of action that were

previously cognizable under state and foreign law. Belkin, 667 F. Supp. 2d at 21 (“By providing

for a private right of action and by precisely enumerating the types of damages recoverable,

Congress has eliminated the inconsistencies that arise in these cases when they are decided under

state law.” (quoting Gates v. Syrian Arab Republic, 580 F. Supp. 2d 53, 65-66 (D.D.C. 2008))).

       In following the intent of Congress, therefore, the plaintiff’s state law and international

law claims must be dismissed. See Beer, 2010 WL 5105174, at *9 (“Permitting FSIA plaintiffs

to bring state law causes of action under § 1605A would nullify Congress’ expressed purpose

and largely undermine the sea-change effected by the enactment of [§ 1605A]. Plaintiffs thus

may not proceed with their state law claims in this action.”). Accordingly, the court denies in

part the plaintiff’s motion for default judgment inasmuch as it seeks relief under state and

international law.



                                       IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the plaintiff’s motion

for default judgment. In sum, the court awards the plaintiff $4,535,000, plus prejudgment

interest of six percent annually. An Order consistent with this Memorandum Opinion is

separately and contemporaneously issued this 28th day of February, 2012.



                                                       RICARDO M. URBINA
                                                      United States District Judge




                                                16